DETAILED ACTION
The following is a first action on the merits of application serial no. 16/778851 filed 1/31/2020.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements filed 1/31/20, 6/23/21, 7/1/21, 8/6/21, 9/16/21, 11/29/21 and 3/9/22 have been considered.
Claim Objections
Claim 1 is objected to because of the following informalities:  
-In line 14, the term “and” after “wherein” should be deleted to correct grammar.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
"the vehicle controller" in line 1.  There is insufficient antecedent basis for this limitation in the claim due to it being introduced in claim 8 and not claim 7 from which claim 9 depends from.
-Claim 10 recites the limitation "the engine stop control signal" in line 3.  There is insufficient antecedent basis for this limitation in the claim due to it being introduced in claim 8 and not claim 7 from which claim 10 depends from.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6, 7, 11 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over DE102017119271 in view of CN107976627.  As to claim 1, DE discloses a method for producing an active short circuit condition in an electric motor (6) of a hybrid electric vehicle including a traction battery (1), an inverter (2) having a plurality of switches (4) in electrical communication with the electric motor and the traction battery, and an inverter controller (7) in electrical communication with the However, DE doesn’t disclose comparing a monitored speed of the electric motor to a speed threshold; and generating, in response to the monitored speed exceeding the threshold, driver signals to operate the plurality of switches to produce an active short circuit condition in the electric motor to prevent overcharging of the traction battery.
CN discloses a method for producing an active short circuit condition in an electric motor (M) of a hybrid electric vehicle including a traction battery (+/- in Figure 2), an inverter (circuit connected to M in Figure 2) having a plurality of switches in electrical communication with the electric motor and the traction battery, and an inverter controller (320) in electrical communication with the inverter and configured to generate driver signals (via Driver in Figure 2) to operate the plurality of switches of the inverter to produce three-phase alternating current for the electric motor to drive a vehicle 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to provide DE with the motor speed determination and comparison as recited for preventing battery overcharging in view of CN to timely diagnosis over voltage based on motor speed thereby ensuring the system runs reliably and efficiently.

As to claim 6, DE in view of CN discloses wherein comparing the monitored speed of the electric motor to a speed threshold and generating the driver signals (via Driver in Figure 2 in CN) is performed by the inverter controller (via 320 in CN).

As to claim 7, DE discloses a system for producing an active short circuit condition in an electric motor (6) of a hybrid electric vehicle including a traction battery (1), the system comprising: an inverter (2) comprising a plurality of switches (4), wherein the inverter is configured to be provided in electrical communication with the electric motor and the traction battery; and an inverter controller (7) configured to be provided in electrical communication with the inverter and to generate driver signals to operate the (same as referenced in claim 1 above). However, DE doesn’t disclose wherein the inverter controller is configured to compare a monitored speed of the electric motor to a speed threshold, and in response to the monitored speed exceeding the threshold, generate driver signals to operate the plurality of switches to produce an active short circuit condition in the electric motor to prevent overcharging of the traction battery.
CN discloses a system for producing an active short circuit condition in an electric motor (M) of a hybrid electric vehicle including a traction battery (+/- in Figure 2), an inverter (circuit connected to M in Figure 2) having a plurality of switches in electrical communication with the electric motor and the traction battery, and an inverter controller (320) in electrical communication with the inverter and configured to generate driver signals (via Driver in Figure 2) to operate the plurality of switches of the inverter to produce three-phase alternating current for the electric motor to drive a vehicle propulsion system or to produce direct current for charging the traction battery. CN shows that it is well known in the art to compare a monitored speed of the electric motor to a speed threshold; and generating, in response to the monitored speed exceeding 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to provide DE with the motor speed determination and comparison as recited for preventing battery overcharging in view of CN to timely diagnosis over voltage based on motor speed thereby ensuring the system runs reliably and efficiently.

As to claim 11, DE in view of CN discloses wherein the inverter controller (via 320 in CN) further comprises a gate driver (via Driver in Figure 2 in CN) configured to generate the driver signals in response to receipt of an active short circuit control signal from the processor (active short signaled via 320 in CN) or the electric circuit.

As to claim 15, DE discloses a non-transitory computer readable storage medium having stored computer executable instructions (lines 26-28 under Claims) for producing an active short circuit condition in an electric motor of a hybrid electric vehicle including a traction battery, an inverter having a plurality of switches in electrical communication with the electric motor and the traction battery, and an inverter controller in electrical communication with the inverter and configured to generate driver signals to operate the plurality of switches of the inverter to produce three-phase alternating current for the electric motor to drive a vehicle propulsion system or to produce direct (same as referenced in claim 1 above): wherein the inverter controller comprises a processor and an electric circuit each configured to independently generate an active short circuit control signal operative to effectuate generation of the driver signals for producing the active short circuit condition, and wherein execution of the instructions causes the active short circuit condition to be produced based on an active short circuit control signal generated by the electric circuit in an absence of an active short circuit control signal generated by the processor (same as referenced in claim 1 above). However, DE doesn’t disclose wherein the inverter controller is configured to compare a monitored speed of the electric motor to a speed threshold, and in response to the monitored speed exceeding the threshold, generate driver signals to operate the plurality of switches to produce an active short circuit condition in the electric motor to prevent overcharging of the traction battery.
CN discloses a non-transitory computer readable storage medium having stored computer executable instructions (via Figure 1 and 3) for producing an active short circuit condition in an electric motor (M) of a hybrid electric vehicle including a traction battery (+/- in Figure 2), an inverter (circuit connected to M in Figure 2) having a plurality of switches in electrical communication with the electric motor and the traction battery, and an inverter controller (320) in electrical communication with the inverter and configured to generate driver signals (via Driver in Figure 2) to operate the plurality of switches of the inverter to produce three-phase alternating current for the electric motor to drive a vehicle propulsion system or to produce direct current for charging the traction battery. CN shows that it is well known in the art to compare a monitored speed of the 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to provide DE with the motor speed determination and comparison as recited for preventing battery overcharging in view of CN to timely diagnosis over voltage based on motor speed thereby ensuring the system runs reliably and efficiently.

Claims 5, 13, 14, 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over DE in view of CN as applied to claims 1, 7 and 15 above, and further in view of Namuduri et al 9621099 (IDS cited art). DE in view of CN shows that it is well known in the art to compare a monitored speed of the electric motor to a speed threshold; and generating, in response to the monitored speed exceeding the threshold, driver signals to operate the plurality of switches to produce an active short circuit condition in the electric motor to prevent overcharging of the traction battery (based on over voltage fault determination, lines 52-55 under Description in machine translation in CN). However, DE in view of CN doesn’t describe that the speed threshold as being variable proportional to battery voltage as recited.
Namuduri discloses an active short circuit condition in an electric motor (32) of a hybrid electric vehicle including a traction battery (column 4, lines 35-38), an inverter 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to provide DE in view of CN with variable speed thresholds proportional to battery voltage further in view of Namuduri to ensure appropriate motor speed operating conditions are suitable for operating conditions of the vehicle thus ensuring high operating efficiency of vehicle. 

Claims 9 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over DE in view of CN as applied to claim 7 above, and further in view of Saha et al 10351002 (IDS cited art). DE in view of CN discloses controllers, however, the controllers are not described as vehicle and engine controllers as recited.
Saha discloses an active short circuit condition (abstract) in an electric motor (80) of a hybrid electric vehicle including a traction battery (11), an inverter (1) having a plurality of switches (5) in electrical communication with the electric motor and the traction battery, and an inverter controller (20) in electrical communication with the inverter. Saha shows that it is well known in the art to have a vehicle controller (100) 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to provide DE in view of CN with a vehicle controller provided with an engine controller as recited further in view of Saha to ensure appropriate engine parameter operating conditions are suitable for operating conditions of the vehicle thus ensuring high operating efficiency of vehicle.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 7-14 of U.S. Patent No. (no patent number associated with issued application as of yet; 16/778842). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the present invention are encompassed in the claims of the patented invention (see bolded claims from patented invention below to see common scope with present invention claims):
7. (Original) A system for producing an active short circuit condition in an electric motor of a hybrid electric vehicle including a traction battery, the system comprising: an inverter comprising a plurality of switches, wherein the inverter is configured to be provided in electrical communication with the electric motor and the traction battery; and an inverter controller configured to be provided in electrical communication with the inverter and to generate driver signals to operate the plurality of switches of the inverter to control the electric motor to produce three-phase alternating current for the electric motor to drive a vehicle propulsion system or to produce direct current for charging the traction battery; wherein the inverter controller is configured to determine an electric motor speed threshold, wherein the electric motor speed threshold is continuously variable, and wherein the inverter controller is further configured to compare a monitored speed of the electric motor to the electric motor speed threshold, and in response to the monitored speed of the electric motor exceeding the electric motor speed threshold, generate driver signals to operate the plurality of switches to produce an active short circuit condition in the electric motor to prevent overcharging of the traction battery.
14. (Original) The system of claim 7 wherein the inverter controller comprises a processor and an electric circuit, wherein the processor and the electric circuit are each configured to independently generate active short circuit control signals operative to effectuate generation of the driver signals to operate the plurality of switches of the inverter to produce the active short circuit condition in the electric motor, and wherein and the active short circuit condition is produced based on an active short circuit control signal generated by the electric circuit in the absence of an active short circuit control signal generated by the processor.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 7-14 of U.S. Patent No. 11167644. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the present invention are encompassed in the claims of the patented invention (see bolded claims from patented invention below to see common scope with present invention claims):
7. A system for notification of an active short circuit condition in an electric motor of a hybrid electric vehicle including a traction battery, an internal combustion engine in mechanical communication with the electric motor, and a vehicle propulsion system configured to be driven by the electric motor or the internal combustion engine, the system comprising: an inverter comprising a plurality of switches, wherein the inverter is configured to be provided in electrical communication with the electric motor and the traction battery; and an inverter controller configured to be provided in electrical communication with the inverter and to generate driver signals to operate the plurality of switches of the inverter to produce three-phase alternating current for the electric motor to drive the vehicle propulsion system or to produce direct current for charging the traction battery; wherein the inverter controller is configured to compare a monitored speed of the electric motor to a speed threshold, and in response to the monitored speed exceeding the threshold, generate driver signals to operate the plurality of switches to produce an active short circuit condition in the electric motor to prevent overcharging of the traction battery; wherein, in response to an active short circuit condition in the electric motor, the inverter controller is further configured to transmit an active short circuit notification signal to a vehicle controller configured to generate an engine stop control signal operative to stop the internal combustion engine and thereby reduce circulation of electric current between the inverter and the electric motor caused by the active short circuit condition.
14. The system of claim 7 wherein the inverter controller comprises a processor and an electric circuit, wherein the processor and the electric circuit are each configured to independently generate active short circuit control signals operative to effectuate generation of the driver signals to operate the plurality of switches of the inverter to produce the active short circuit condition in the electric motor, and wherein and the active short circuit condition is produced based on an active short circuit control signal generated by the electric circuit in the absence of an active short circuit control signal generated by the processor.

	Claims 2-6, 8-14 and 16-20 of the present invention have common scope with claims 8-13 of issued claims.




Allowable Subject Matter
Claims 2-4, 8, 12 and 16-18 are objected to (via prior art purposes only) as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record doesn’t disclose or render obvious a motivation to provide for:
-(as to claims 2, 8 and 16 in combination with claims 1, 7 and 15)……….wherein the inverter controller transmits the active short notification signal to vehicle controller generating an engine stop control signal a predetermined period of time after receipt of short signal which reduces circulation of current between the inverter and motor caused by the short condition and wherein the time period is based on a plurality of motor and inverter parameters and in combination with the limitations as written in claims 2, 8 and 16).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
-CN 107976627 used in the 103 rejection above shows that it is well known in the art to activate an active short circuit during abnormal software determination (lines 28-29 under Claims in machine translation).


Any inquiry concerning this communication or earlier communications from the examiner should be directed to TISHA D LEWIS whose telephone number is (571)272-7093. The examiner can normally be reached Monday through Friday; 9:00am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on 571-270-5565. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Tdl